DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13 and 16-20) in the reply filed on 11/8/2021 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted before the mailing date of the instant action are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holm et al. (US 2009/0278875; hereafter Holm).

In regard to claim 2, Holm discloses wherein an inner surface of the drug container is aligned with a first end surface (distal ends of 62a,62b) of each conductive pin (see Figure 6; a portion of the inner surface is aligned with the end surface because they co-extend).
In regard to claim 3, Holm discloses wherein the first end surface of each conductive pin is disposed in an interior of the drug container (see Figure 6). 
In regard to claim 4, Holm discloses wherein an outer surface of the drug container is aligned with a second end surface (surface of wires attached to 62a, 62b at opening of 61) of each conductive pin (see Figure 6).
In regard to claim 5, Holm discloses wherein the second end surface of each conductive pin is disposed in an exterior of the drug container (see Figure 6; the defined surfaces are directly outside the container).
In regard to claim 6, Holm discloses wherein the second end surface of each conductive pin is electrically coupled to the controller (see Figure 6).

In regard to claim 8, Holm discloses wherein the controller is configured to monitor an electrical connectivity of each of the plurality of conductive pins (see par. [0050]-[0054]).
In regard to claim 9, Holm discloses wherein the controller is configured to monitor an electrical connectivity of each of the plurality of conductive pins relative to one another (see par. [0050]-[0054]).
In regard to claim 10, Holm discloses wherein the controller is configured to monitor an electrical connectivity of each of the plurality of conductive pins relative to the liquid drug (see par. [0050]-[0054]).
In regard to claim 11, Holm discloses wherein the controller is configured to determine a position of the plunger within the drug container based on the monitored electrical connectivity of the plurality of conductive pins (see par. [0050]-[0054]; position of the plunger corresponds to the determined volume).
In regard to claim 12, Holm discloses wherein the controller is configured to determine a fill status of the drug container based on the determined position of the plunger (see par. [0050]-[0054]; fill status corresponds to the determined volume).
In regard to claim 13, Holm discloses wherein the conductive pins are evenly spaced along the drug container (see Figure 6; any spacing between two elements can be considered even).

In regard to claim 17, Holm discloses wherein each conductive pin of the plurality of conductive pins is positioned and shaped so as to be aligned or approximately aligned with an outside surface of the drug container (see Figure 6).
In regard to claim 18, Holm disclose wherein the controller is configured to determine a dosing rate (see par. [0039]-[0043]; controller determines delivery of fluid to plate).
In regard to claim 19, Holm discloses wherein the controller is configured to determine an amount of the liquid drug expelled from the drug container (see [0050]-[0054]; full container indicates no liquid expelled from the container).
In regard to claim 20, Holm discloses wherein the controller is configured to determine a rate of movement of the plunger (see par. [0039]-[0043]; controller determines delivery of fluid to plate).
Claims 1-7, 13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haitsuka (US 2016/0129190).
In regard to claim 1, Haitsuka discloses an apparatus, comprising: a drug container (10) configured to hold a liquid drug (holds 3; see par. Figure 1 and par. [0048])); a plunger (5) positioned in the drug container (see Figure 1); a drive system (20) coupled to the plunger, the drive system configured to advance the plunger to expel a portion of the liquid drug from the drug container for delivery to a patient (see par. [0042], [0055])); a plurality of conductive pins (28) positioned in the drug container (see 
In regard to claim 2, Haitsuka discloses wherein an inner surface of the drug container is aligned with a first end surface (end of pins within container) of each conductive pin (see Figure 1; a portion of the inner surface is aligned with the end surface because they co-extend).
In regard to claim 3, Haitsuka discloses wherein the first end surface of each conductive pin is disposed in an interior of the drug container (see Figure 1). 
In regard to claim 4, Haitsuka discloses wherein an outer surface of the drug container is aligned with a second end surface (opposite end of 28) of each conductive pin (see Figure 1; portions of the outer surface at distal end face are aligned with the second end surfaces as they lie on the same plane).
In regard to claim 5, Haitsuka discloses wherein the second end surface of each conductive pin is disposed in an exterior of the drug container (see Figure 1).
In regard to claim 6, Haitsuka discloses wherein the second end surface of each conductive pin is electrically coupled to the controller (see par. [0054]).
In regard to claim 7, Haitsuka discloses wherein the plurality of conductive pins are positioned through the drug container (see Figure 1; pins 28 extend through wall of the drug container 2).
In regard to claim 13, Haitsuka discloses wherein the conductive pins are evenly spaced along the drug container (see Figure 1; any spacing between two elements can be considered even).

In regard to claim 17, Haitsuka discloses wherein each conductive pin of the plurality of conductive pins is positioned and shaped so as to be aligned or approximately aligned with an outside surface of the drug container (see Figure 1).
In regard to claim 18, Haitsuka disclose wherein the controller is configured to determine a dosing rate (the dosing rate is the rate at which the drug is discharged; 30 controls the discharge).
In regard to claim 20, Haitsuka discloses wherein the controller is configured to determine a rate of movement of the plunger (the rate of movement of the plunger controls the drug discharged; 30 controls the rate of plunger movement).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL

Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783